Title: John Quincy Adams to Abigail Adams, 14 September 1798
From: Adams, John Quincy
To: Adams, Abigail


          
            14. September 1798.
          
          I received a few days ago your kind favour of 14 July, forwarded by the Secretary of State, and at the same time a letter for my wife, from Mrs. Johnson.— The accounts from home continue to discover a spirit truly worthy of the American name; a spirit which I earnestly hope may support itself in all the vigour through the severe trial which it must undergo, and which if thus supported, will beyond all doubt carry us triumphantly through all the dangers and difficulties which weak and wicked men have brought upon us.
          You cannot well imagine how much the attitude which our Government and People have taken has raised them in the opinion of the European world; out of France, and the circle of french fanaticism, the clear and unequivocal voice of Europe declares that in this contest we are right, and France is wrong. Our forbearance and long-suffering under accumulated injuries and insults were well known, and had in some degree countenanced an idea that was gaining ground, that we too should sink unresisting and submissive to that yoke of tyranny and oppression which bears so heavily upon the greatest part of Europe— That we too should receive Constitutions ready made from Paris, under the name of the rights of Man—should have the members of our Directory prescribed to us, and appointed, dismissed, replaced, and again turned off, as the paroxysms of Rewbell’s infirmities should increase or abate—should have french

Generals to dictate our laws, and french agents to dispose of our public treasures, and amidst the most burthensome contributions, and insupportable depredations, sing Paeans of gratitude to the great Nation and her glorious warriors.— The french newspapers made no scruple of announcing that a Revolution would soon overthrow the American Government and place the affairs of the United States in the hands of patriots devoted to France, and as it was freely intimated that the influence of France would be liberally employed to promote this desirable effect, the arguments were doubtless preparing which have been publicly avowed to justify the robbery of the public treasures of Switzerland, for application in America.— But the tone is now totally changed, and the signal of the change, was the first shew of firmness and a determination to resist on the part of our Government— Dupont the ex-consul arrived at Paris— The newspapers, not having yet received their cue, announced that Dupont had said the American People were as decided in favour of France as the American Government was against her, and that this Government would fall at the first instant of hostility from France against it.— Dupont soon contradicted this paragraph, and gave it as his opinion that a rupture would only strengthen the English party, and english influence in America, and that the true patriots french and American wished rather for conciliatory measures on the part of France.— From that moment the french Government have affected a friendly disposition towards the United States; as long as Mr: Gerry continued in France every letter of Talleyrand to him sunk more and more of its pretensions, and since his departure every opportunity has been seized to spread the opinion that the differences between the United States would soon be amicably settled.— At the same time it is true the strongest proofs have appeared that the system is not changed, but only the course of manoeuvres; that the deadliest enmity still rages, but only involved in a deeper mask of dissimulation and perfidy. These proofs however are not immediately discerned by the world— The public here only perceive the immense alteration of Talleyrand’s notes from brutal insolence, and rapacious extortion, to courtly complaisance, and even humble sollicitations: they generally believe that France will now yield every point of the controversy, and court a reconciliation as zealously strongly as she before rejected it.
          I have said that all this is dissimulation and perfidy, not only because these characters appear evident even in Talleyrand’s last

Letters to Gerry, but because they are yet more unequivocal in the reception and treatment of Doctor Logan, a man, who publicly gives himself out as an Envoy from the party in America, opposed to its Government.— Logan arrived at Hamburg, and applied for a Passport to the french Consul— the Passport was at first refused but afterwards upon his exhibiting his Letters from certain American characters was granted.— He went through Holland announcing himself every where as bearing a public mission from the United States, but avoided seeing both Mr: Pitcairn at Hamburg and Mr: Murray at the Hague.— After arriving at Paris, he had several interviews with Talleyrand and with Merlin then President of the Directory. He dined with Merlin, and all these circumstances were formally published in the newspapers, which added that at his request the Directory had raised the embargo, upon almost all the American vessels in the Ports of France. But at the same time Talleyrand in an underhand manner intimated to an American public character not far from France, and known to be warmly attached to his own Government, that he (Talleyrand) was sorry for Logan’s mission, and had given no encouragement to it— That he wished him to return to America, and was disposed to negotiate only with the American Government.
          The Embargo, is certainly raised upon all the American vessels, for the arreté of the Directory raising it is published in the Rédacteur; but even this measure still proceeds from the old system of dividing the People from the Government, and the arreté itself, while it professes friendship for the people of the United States, is grossly insulting to the Government.
          But this raising of the embargo, and all Mr: Gerry’s anodynes with which he will probably soon reach home are nothing satisfactory to us.— The demand of tribute is abandoned; that for an explanation or recantation of the President’s speeches is given up—those insolent preliminaries to negotiation are renounced and Talleyrand tells Mr: Gerry that any person uniting his advantages will be well received from the United States—which is reserving the pretence to dismiss and reject again any person who may not exactly suit the Directory.— The decree for restraining their privateers in the West Indies within the limits of the laws is in fact tantamount to nothing—if it means any thing it must be a confession that heretofore they have countenanced those privateers in depredations contrary to the Laws; which I have no doubt is true; but which is among the smallest of our numerous injuries.— The laws themselves, and the decrees of the

Directory which have the force of laws, are the greatest of those injuries: and that of 18 Jany. or 29 nivose last is altogether incompatible with a state of Peace between France and America.
          A very recent attempt has been made in the Council of 500, to obtain the repeal of this Law.— It was on the 31st: of last month or 14. fructidor.— A member of the council at great length stated its injustice, its impolicy, and its pernicious tendency even to France itself.— He stated as a certain fact that of the whole number of captures made by the french privateers seven eighths at least were neutral property— He complained that it was contrary to the most indisputable laws of nations, that it far exceeded any thing that England had ever done, and that its consequences could only enrich a few privateersmen, by the plunder of inoffensive neutrals, while it drew down upon France the universal detestation of all nations. He added that it was upon the point of producing a rupture with America, and that Denmark had declared she would protect her commerce against it by military naval force— Nothing of all this was denied—but one or two members answered that the repeal of the law would discourage privateering, that the English purchased neutral papers by the bale, and upon such arguments as these, the Council passed to the order of the day, and left the Law in full force.
          The situation of the Directory in Europe is at this period such as makes dissimulation and delay, with regard to their differences with the United States highly politic— They are threatened with a new combination against them of Austria, Russia, Turkey and Naples, which together with the War they have now upon their hands will furnish them as much employment as they wish.
          Since I began this letter, I have received yours of 20 July, by Thomas Welsh, who arrived at Hamburg after a passage of 38 days from Boston— He forwarded your letters immediately, and I now expect him here from day to day.— My brother has determined to sail with the first good opportunity from Hamburg. I need not tell you how reluctantly I shall part with him— His loss to me is irreparable.— I can only comfort myself with the hope that his return will be for his own advantage.
          My wife wrote two days ago to her mother; a letter which I have already forwarded, but which perhaps may go by the same occasion as this— She has again been ill, as upon our first arrival, but with less violence, and is now in good health and spirits.— Her lovely disposition and affectionate heart, afford me constant consolation amidst all the distresses, cares and vexations, which the public

concerns as well as my private affairs so thickly strew in my way.— But I find myself sliding into a strain equally unprofitable and unbecoming— I shall close it at once with the assurance that I am ever affectionately and dutifully your’s.
        